Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 1 of 116. PageID #: 280700



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



IN RE NATIONAL PRESCRIPTION                  MDL No. 2804
OPIATE LITIGATION
                                             Case No. 17-md-2804
This document relates to:
                                             Hon. Dan Aaron Polster
The Muscogee (Creek) Nation v. Purdue
Pharma L.P., et al.
Case No. 18-op-45459




 ANSWER AND AFFIRMATIVE DEFENSES OF PURDUE PHARMA L.P., PURDUE
      PHARMA INC., AND THE PURDUE FREDERICK COMPANY INC.




                                         1
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 2 of 116. PageID #: 280701



          Defendants Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick Company

Inc. (collectively, “Purdue”) respectfully submit this Answer and Affirmative Defenses

(“Answer”) to Plaintiff’s First Amended Complaint (“Complaint”).

                                 PRELIMINARY STATEMENT

          The following matters are incorporated by reference into Purdue’s responses to each

paragraph of the Complaint.

          A.     Purdue is submitting this Answer only on behalf of itself. Where allegations are

made against “Defendants” as a group, however described, Purdue’s responses only apply to itself.

          B.     The Complaint contains purported references to documents and third-party

publications and statements that have often need excerpted, paraphrased, characterized, and

otherwise taken out of context. These documents and third-party publications and statements

should be considered, if at all, in context and in unmodified form, and Purdue respectfully refers

the Court to the respective documents for their accurate and complete contents.

          C.     Except as otherwise expressly stated herein, Purdue expressly denies each and

every allegation contained in the Complaint, including without limitation any allegations contained

in the preamble, unnumbered paragraphs, headings, subheadings, table of contents, and footnotes

of the Complaint, and specifically denies any liability to Plaintiffs.

          D.     Purdue preserves the right to seek to amend and supplement its answer as may be

appropriate or necessary.

                         RESPONSE TO PLAINTIFF’S COMPLAINT

          To the extent that the titles, headings, subheadings, paragraphs, and footnotes of the

Complaint are intended to be allegations directed to Purdue, they are, unless specifically admitted,

denied.



                                                  2
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 3 of 116. PageID #: 280702



        The allegations in the paragraph preceding the section entitled “Introduction” consist of

argument and legal conclusions that are incomplete, vague, and overly broad with respect to

governing legal requirements, to which no response is required. Purdue denies the allegations in

this paragraph to the extent they are directed at Purdue and lacks knowledge or information

sufficient to form a belief as to the truth of the allegations of this paragraph as they relate to other

Defendants and therefore denies those allegations.

                RESPONSE TO SECTION ENTITLED “INTRODUCTION”

        1.      The allegations in Paragraph 1 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 1 and therefore

denies them.

        2.      The allegations in Paragraph 2 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 2 and therefore

denies them.

        3.      Purdue denies the allegation in Paragraph 3 as to Purdue. Purdue lacks knowledge

or information sufficient to form a belief as to the truth of the allegation of Paragraph 3 as it relates

to other Defendants and therefore denies that allegation. To the extent that the allegation is not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies that allegation.

        4.      Purdue denies each and every allegation in Paragraph 4 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

4 as they relate to other Defendants and therefore denies those allegations. To the extent that the



                                                   3
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 4 of 116. PageID #: 280703



allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       5.      Purdue denies each and every allegation in Paragraph 5 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

5 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       6.      The allegations in Paragraph 6 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 6 and therefore

denies them.

       7.      The allegations in Paragraph 7 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 7 and therefore

denies them.

       8.      The allegations in Paragraph 8 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 8 and therefore

denies them.

       9.      Purdue denies the allegations in Paragraph 9 as conclusions of law to which no

response is required. To the extent that a response is necessary, Purdue denies these allegations as

directed at Purdue. As to the allegations in Paragraph 9 that are not directed at Purdue, they require

no response from Purdue. To the extent that a response is required, Purdue lacks knowledge or



                                                  4
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 5 of 116. PageID #: 280704



information sufficient to form a belief as to the truth of the allegations of Paragraph 9 and therefore

denies those allegations.

       10.     Purdue denies the allegations in Paragraph 10 as conclusions of law to which no

response is required. To the extent that a response is necessary, Purdue denies these allegations as

directed at Purdue. As to the allegations in Paragraph 10 that are not directed at Purdue, they

require no response from Purdue. To the extent that a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

10 and therefore denies those allegations.

       11.     The allegations in Paragraph 11 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 11 and

therefore denies them.

       12.     The allegations in Paragraph 12 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 12 and

therefore denies them.

       13.     The allegations in Paragraph 13 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 13 and

therefore denies them.

       14.     The allegations in Paragraph 14 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or




                                                  5
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 6 of 116. PageID #: 280705



information sufficient to form a belief as to the truth of the allegations of Paragraph 14 and

therefore denies them.

       15.     Purdue denies each and every allegation in Paragraph 15 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

15 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       16.     The allegations in Paragraph 16 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 16 and

therefore denies them.

       17.     The allegations in Paragraph 17 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 17 and

therefore denies them, except that Purdue admits only that it manufactures OxyContin®, an FDA-

approved prescription opioid medication.

       18.     Purdue denies each and every allegation in Paragraph 18 as to Purdue. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

18 as they relate to other Defendants and therefore denies those allegations. To the extent that the

allegations are not directed at Purdue, no response is necessary. To the extent that a response is

necessary, Purdue denies these allegations.

       19.     The allegations in Paragraph 19 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or



                                                 6
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 7 of 116. PageID #: 280706



information sufficient to form a belief as to the truth of the allegations of Paragraph 19 and

therefore denies them.

       20.     The allegations in Paragraph 20 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 20 and

therefore denies them.

       21.     The allegations in Paragraph 21 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 21 and

therefore denies them.

       22.     Purdue denies the allegations of Paragraph 22 as conclusions of law to which no

response is required. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent a response is required, Purdue denies these allegations.

       23.     Purdue denies the allegations of Paragraph 23 as conclusions of law to which no

response is required. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent a response is required, Purdue denies these allegations.

       24.     Purdue denies the allegations of Paragraph 24 as conclusions of law to which no

response is required. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent a response is required, Purdue denies these allegations.

                    RESPONSE TO SECTION ENTITLED “PARTIES”

                   RESPONSE TO SECTION ENTITLED “PLAINTIFF”

       25.     The allegations of Paragraph 25 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,



                                                7
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 8 of 116. PageID #: 280707



Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 25 and therefore denies them.

       26.     The allegations in Paragraph 26 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 26 and

therefore denies them.

       27.     The allegations in Paragraph 27 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 27 and

therefore denies them.

                  RESPONSE TO SECTION ENTITLED “DEFENDANTS”

       28.     Purdue denies the allegations of Paragraph 28 and subheading II.A., except that

Purdue admits only that Purdue Pharma L.P. is a Delaware limited partnership with a principal

place of business in Stamford, Connecticut, and that none of its partners have citizenship in the

State of Ohio. Purdue admits that certain of the Purdue defendants at relevant times were engaged

in the business of manufacturing, marketing, selling, or distributing certain opioid medications.

Purdue further admits only that its FDA-approved prescription opioids have certain well-known

and disclosed risks and benefits that are set forth in the FDA-approved full prescribing information,

which speaks for itself, but denies any attempt by Plaintiff to interpret or characterize it.

       29.     Purdue denies the allegations in Paragraph 29, except that Purdue admits only that

Purdue Pharma Inc. is a New York corporation with a principal place of business in Stamford,

Connecticut. Purdue admits that certain of the Purdue defendants at relevant times were engaged

in the business of manufacturing, marketing, selling, or distributing certain opioid medications.



                                                  8
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 9 of 116. PageID #: 280708



Purdue further admits only that its FDA-approved prescription opioids have certain well-known

and disclosed risks and benefits that are set forth in the FDA-approved full prescribing information,

which speaks for itself, but denies any attempt by Plaintiff to interpret or characterize it.

       30.     Purdue denies the allegations in Paragraph 30, except that Purdue admits only that

The Purdue Frederick Company Inc. is a New York corporation with a principal place of business

in Stamford, Connecticut. Purdue admits that certain of the Purdue defendants at relevant times

were engaged in the business of manufacturing, marketing, selling, or distributing certain opioid

medications. Purdue further admits only that its FDA-approved prescription opioids have certain

well-known and disclosed risks and benefits that are set forth in the FDA-approved full prescribing

information, which speaks for itself, but denies any attempt by Plaintiff to interpret or characterize

it.

       31.     The allegations in Paragraph 31 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 31 and

therefore denies them.

       32.     The allegations in Paragraph 32 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 32 and

therefore denies them.

       33.     The allegations in Paragraph 33 are not directed at Purdue and therefore require no

response from Purdue.       To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 33 and

therefore denies them.



                                                  9
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 10 of 116. PageID #: 280709



       34.    The allegations in Paragraph 34 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 34 and

therefore denies them.

       35.    The allegations in Paragraph 35 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 35 and

therefore denies them.

       36.    The allegations in Paragraph 36 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 36 and

therefore denies them.

       37.    The allegations in Paragraph 37 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 37 and

therefore denies them.

       38.    The allegations in Paragraph 38 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 38 and

therefore denies them.

       39.    The allegations in Paragraph 39 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or




                                              10
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 11 of 116. PageID #: 280710



information sufficient to form a belief as to the truth of the allegations of Paragraph 39 and

therefore denies them.

       40.     Purdue denies the allegations in Paragraph 40 as conclusions of law to which no

response is required. To the extent that a response is necessary, Purdue denies these allegations as

directed at Purdue. As to the allegations in Paragraph 40 that are not directed at Purdue, they

require no response from Purdue. To the extent that a response is required, Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

40 and therefore denies those allegations.

       41.     The allegations of Paragraph 41 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 41 and therefore denies them.

       42.     The allegations in Paragraph 42 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 42 and

therefore denies them.

       43.     The allegations in Paragraph 43 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 43 and

therefore denies them.

       44.     The allegations of Paragraph 44 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,




                                                11
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 12 of 116. PageID #: 280711



Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 44 and therefore denies them.

       45.     The allegations in Paragraph 45 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 45 and

therefore denies them.

       46.     The allegations in Paragraph 46 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 46 and

therefore denies them.

       47.     The allegations in Paragraph 47 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 47 and

therefore denies them.

       48.     The allegations in Paragraph 48 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 48 and

therefore denies them.

       49.     The allegations in Paragraph 49 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 49 and

therefore denies them.




                                                12
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 13 of 116. PageID #: 280712



       50.    The allegations in Paragraph 50 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 50 and

therefore denies them.

       51.    The allegations in Paragraph 51 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 51 and

therefore denies them.

       52.    The allegations in Paragraph 52 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 52 and

therefore denies them.

       53.    The allegations in Paragraph 53 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 53 and

therefore denies them.

       54.    The allegations in Paragraph 54 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 54 and

therefore denies them.

       55.    The allegations in Paragraph 55 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or




                                              13
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 14 of 116. PageID #: 280713



information sufficient to form a belief as to the truth of the allegations of Paragraph 55 and

therefore denies them.

       56.    The allegations in Paragraph 56 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 56 and

therefore denies them.

       57.    The allegations in Paragraph 57 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 57 and

therefore denies them.

       58.    The allegations in Paragraph 58 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 58 and

therefore denies them.

       59.    The allegations in Paragraph 59 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 59 and

therefore denies them.

       60.    The allegations in Paragraph 60 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 60 and

therefore denies them.




                                              14
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 15 of 116. PageID #: 280714



       61.     The allegations in Paragraph 61 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 61 and

therefore denies them.

       62.     The allegations in Paragraph 62 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 62 and

therefore denies them.

       63.     The allegations of Paragraph 63 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 63 and therefore denies them.

       64.     The allegations in Paragraph 64 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 64 and

therefore denies them.

       65.     The allegations in Paragraph 65 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 65 and

therefore denies them.

       66.     The allegations in Paragraph 66 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or




                                                15
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 16 of 116. PageID #: 280715



information sufficient to form a belief as to the truth of the allegations of Paragraph 66 and

therefore denies them.

       67.    The allegations in Paragraph 67 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 67 and

therefore denies them.

       68.    The allegations in Paragraph 68 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 68 and

therefore denies them.

       69.    The allegations in Paragraph 69 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 69 and

therefore denies them.

       70.    The allegations in Paragraph 70 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 70 and

therefore denies them.

       71.    The allegations in Paragraph 71 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 71 and

therefore denies them.




                                              16
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 17 of 116. PageID #: 280716



       72.    The allegations in Paragraph 72 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 72 and

therefore denies them.

       73.    The allegations in Paragraph 73 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 73 and

therefore denies them.

       74.    The allegations in Paragraph 74 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 74 and

therefore denies them.

       75.    The allegations in Paragraph 75 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 75 and

therefore denies them.

       76.    The allegations in Paragraph 76 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 76 and

therefore denies them.

       77.    The allegations in Paragraph 77 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or




                                              17
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 18 of 116. PageID #: 280717



information sufficient to form a belief as to the truth of the allegations of Paragraph 77 and

therefore denies them.

       78.    The allegations in Paragraph 78 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 78 and

therefore denies them.

       79.    The allegations in Paragraph 79 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 79 and

therefore denies them.

       80.    The allegations in Paragraph 80 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 80 and

therefore denies them.

       81.    The allegations in Paragraph 81 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 81 and

therefore denies them.

       82.    The allegations in Paragraph 82 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 82 and

therefore denies them.




                                              18
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 19 of 116. PageID #: 280718



       83.    The allegations in Paragraph 83 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 83 and

therefore denies them.

       84.    The allegations in Paragraph 84 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 84 and

therefore denies them.

       85.    The allegations in Paragraph 85 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 85 and

therefore denies them.

       86.    The allegations in Paragraph 86 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 86 and

therefore denies them.

       87.    The allegations in Paragraph 87 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 87 and

therefore denies them.

       88.    The allegations in Paragraph 88 are not directed at Purdue and therefore require no

response from Purdue.    To the extent a response is required, Purdue lacks knowledge or




                                              19
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 20 of 116. PageID #: 280719



information sufficient to form a belief as to the truth of the allegations of Paragraph 88 and

therefore denies them.

       89.     The allegations in Paragraph 89 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 89 and

therefore denies them.

       90.     The allegations in Paragraph 90 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 90 and

therefore denies them.

       91.     The allegations in Paragraph 91 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 91 and

therefore denies them.

       92.     The allegations in Paragraph 92 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 92 and

therefore denies them.

         RESPONSE TO SECTION ENTITLED “JURISDICTION AND VENUE”

       93.     Purdue denies the allegations of Paragraph 93 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 93.




                                                20
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 21 of 116. PageID #: 280720



       94.     Purdue denies the allegations of Paragraph 94 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 94.

       95.     Purdue denies the allegations of Paragraph 95 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 95.

          RESPONSE TO SECTION ENTITLED “FACTUAL BACKGROUND”

 RESPONSE TO SECTION ENTITLED “I. PRESCRIPTION OPIOIDS ARE HIGHLY
                          DANGEROUS”

       96.     The allegations in Paragraph 96 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 96 and

therefore denies them.

       97.     The allegations in Paragraph 97 are not directed at Purdue and therefore require no

response from Purdue.      To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 97 and

therefore denies them.

       98.     Purdue denies the allegations of Paragraph 98 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 98 as directed at Purdue. To the extent that the allegations are not directed at Purdue,

no response is necessary. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 98 and

therefore denies those allegations.




                                                 21
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 22 of 116. PageID #: 280721



   RESPONSE TO SECTION ENTITLED “II. MARKETING MANUFACTURER
 DEFENDANTS HAVE LEGAL DUTIES TO DISCLOSE ACCURATELY THE RISKS
                          OF OPIOIDS”

       99.     Purdue denies the allegations of Paragraph 99 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 99 as to itself. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 99 as they relate to other Defendants and therefore

denies those allegations.

       100.    Purdue denies the allegations of Paragraph 100 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 100.

       101.    Purdue denies the allegations of Paragraph 101 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 101 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 101 as they relate to other Defendants and therefore

denies those allegations.

     RESPONSE TO SECTION ENTITLED “III. MARKETING MANUFACTURER
                 DEFENDANTS VIOLATED THEIR DUTIES”

       102.    Purdue denies the allegations of Paragraph 102 and the preceding subheading as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 102 and the preceding subheading as they relate to other Defendants and

therefore denies those allegations. To the extent that the allegations are not directed at Purdue, no

response is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       103.    Purdue denies the allegations of Paragraph 103 and the preceding subheading as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

                                                 22
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 23 of 116. PageID #: 280722



allegations of Paragraph 103 and the preceding subheading as they relate to other Defendants and

therefore denies those allegations. To the extent that the allegations are not directed at Purdue, no

response is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       104.    Purdue denies each and every allegation in Paragraph 104 as to itself, except Purdue

admits only that Paragraph 104 purports to refer to an article from the United States Congress

Senate Committee on Homeland Security and Governmental Affairs cited in footnote 18, which

speaks for itself, but denies any attempt by Plaintiff to characterize or paraphrase it. Purdue further

admits only that it has provided certain grant support, donations, dues, and/or consulting fees to

the American Pain Foundation (“APF”), American Academy of Pain Medication (“AAPM”),

American Pain Society (“APM”), Federation of State Medical Boards (“FSMB”), Alliance for

Patient Access (“AFPA”), U.S. Pain Foundation (“USPF”), and American Geriatrics Society

(“AGS”). Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 104 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       105.    Purdue denies each and every allegation in Paragraph 105, except that this

paragraph purports to refer to an APF publication cited in footnote 19, an APS publication cited in

footnote 20, and an APF publication cited in footnote 21, which speak for themselves, but denies

any attempt by Plaintiff to characterize or paraphrase them. Purdue further admits only that that

it has provided certain grant support, donations, dues, and/or consulting fees to APF and APS.

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 105 as they relate to other Defendants and therefore denies those allegations. To the




                                                  23
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 24 of 116. PageID #: 280723



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       106.    Purdue denies each and every allegation in Paragraph 106 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to drug label for Oxycodone

Hydrochloride 5mg capsule, which speaks for itself, but denies any attempt by Plaintiff to

characterize or paraphrase it. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 106 as they relate to other Defendants and therefore

denies those allegations.

       107.    Purdue denies each and every allegation in Paragraph 107 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 107 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       108.    The allegations in Paragraph 108 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 108 and

therefore denies them.

       109.    Purdue denies each and every allegation in Paragraph 109 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a December 2003 report from the United

States Government Accountability Office cited in footnote 27, which speaks for itself, but denies

any attempt by Plaintiff to characterize or paraphrase it. Purdue lacks knowledge or information



                                                24
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 25 of 116. PageID #: 280724



sufficient to form a belief as to the truth of the allegations of Paragraph 109 as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       110.    Purdue denies each and every allegation in Paragraph 110 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a 2003 article by Barry Meier cited in

footnote 28, which speaks for itself, but denies any attempt by Plaintiff to characterize or

paraphrase it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 110 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       111.    Purdue denies each and every allegation in Paragraph 111 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a guideline by the Center for Disease

Control cited in footnotes 29 and 30, which speaks for itself, but denies any attempt by Plaintiff to

characterize or paraphrase it. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 111 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       112.    The allegations in Paragraph 112 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 108 and

therefore denies them. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.



                                                  25
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 26 of 116. PageID #: 280725



       113.      Purdue denies each and every allegation in Paragraph 113 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a September 10, 2013 letter from the

Food and Drug Administration (“FDA”) cited in footnote 32 and a study cited in footnote 33,

which speak for themselves, but denies any attempt by Plaintiff to characterize or paraphrase them.

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 113 as they relate to other Defendants and therefore denies those allegations.

       114.      Purdue denies each and every allegation in Paragraph 114, except that Purdue

admits only that this paragraph purports to refer to a May 5, 2016 article in The Los Angeles Times

cited in footnote 34, which speaks for itself, but denies any attempt by Plaintiff to characterize or

paraphrase it.

       115.      Purdue denies each and every allegation in Paragraph 115, except that Purdue

admits only that this paragraph purports to refer to a June 2017 article in the New England Journal

of Medicine cited in footnote 35, which speaks for itself, but denies any attempt by Plaintiff to

characterize or paraphrase it.

       116.      Purdue denies each and every allegation of Paragraph 116 and the preceding

subheading as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 116 and the preceding subheading as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       117.      Purdue denies each and every allegation in Paragraph 117 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a 2011 pamphlet and a 2007 publication

cited in footnote 36, which speak for themselves, but denies any attempt by Plaintiff to characterize



                                                 26
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 27 of 116. PageID #: 280726



or paraphrase them. Purdue lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of the third sentence of Paragraph 117 as they relate to other Defendants

and therefore denies those allegations. To the extent that the allegations are not directed at Purdue,

no response is necessary. To the extent that a response is necessary, Purdue denies these

allegations.

       118.    Purdue denies each and every allegation in Paragraph 118 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to an October 2015 Current Addiction

Reports publication cited in footnote 37, which speaks for itself, but denies any attempt by Plaintiff

to characterize or paraphrase it. Purdue further admits that Dr. David Haddox was an employee

of Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of the second sentence of Paragraph 118 as they relate to other Defendants and

therefore denies those allegations. To the extent that the allegations are not directed at Purdue, no

response is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       119.    The allegations in Paragraph 119 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 119 and

therefore denies them.

       120.    Purdue denies each and every allegation of Paragraph 120 and the preceding

subheading as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 120 and the preceding subheading as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.



                                                 27
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 28 of 116. PageID #: 280727



       121.    Purdue denies each and every allegation in Paragraph 121 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to APF guidelines cited in footnotes 41

and 42, which speak for themselves, but denies any attempt by Plaintiff to characterize or

paraphrase them. Purdue lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 121 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       122.    Purdue denies each and every allegation in Paragraph 122, except that Purdue

admits only that this paragraph purports to refer to an unspecified website, a paper by the College

on Problems of Drug Dependence cited in footnote 43, and a March 2016 Business Insider article

cited in footnote 44, which speak for themselves, but denies any attempt by Plaintiff to characterize

or paraphrase them. Purdue further admits that Dr. David Haddox was formerly an employee of

Purdue.

       123.    The allegations in Paragraph 123 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 123 and

therefore denies them.

       124.    Purdue denies each and every allegation in Paragraph 124 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a letter from the FDA cited in footnote

46 and a guideline from the Center for Disease Control cited in footnote 47, which speak for

themselves, but denies any attempt by Plaintiff to characterize or paraphrase them. Purdue lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

124 as they relate to other Defendants and therefore denies those allegations. To the extent that



                                                 28
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 29 of 116. PageID #: 280728



the allegations are not directed at Purdue, no response is necessary. To the extent that a response

is necessary, Purdue denies these allegations.

       125.    Purdue denies each and every allegation in Paragraph 125 as to Purdue, except that

Purdue admits that, pursuant to FDA approval, it has manufactured OxyContin in 40 mg, 60 mg,

and 80 mg strengths. Purdue lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 125 as they relate to other Defendants and therefore denies

those allegations. To the extent that the allegations are not directed at Purdue, no response is

necessary. To the extent that a response is necessary, Purdue denies these allegations.

       126.    Purdue denies each and every allegation of Paragraph 126 and preceding

subheading as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 126 and the preceding subheading as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       127.    Purdue denies each and every allegation in Paragraph 127 as to Purdue, except that

Purdue admits only that it has provided certain grant support and/or consulting fees to Dr. Russell

Portenoy, Dr. Lynn Webster, Dr. Perry Fine, and Dr. Scott Fishman. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 127 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       128.    Purdue denies each and every allegation in Paragraph 128 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to an article in The Wall Street Journal



                                                 29
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 30 of 116. PageID #: 280729



cited in footnote 48, and three publications by Dr. Portenoy cited in footnote 49, which speak for

themselves, but denies any attempt by Plaintiff to characterize or paraphrase them. Purdue further

admits only that it has provided certain grant support and/or consulting fees to Dr. Russell

Portenoy. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 128 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       129.    Purdue denies each and every allegation in Paragraph 129 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a November 7, 2019 archival from the

“In the Face of Pain” website cited in footnote 51, which speaks for itself, but denies any attempt

by Plaintiff to characterize or paraphrase it. Purdue further admits only that it has provided certain

grant support and/or consulting fees to Dr. Russell Portenoy.          Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 129 as they

relate to other Defendants and therefore denies those allegations. To the extent that the allegations

are not directed at Purdue, no response is necessary. To the extent that a response is necessary,

Purdue denies these allegations.

       130.    Purdue denies each and every allegation in Paragraph 130 as to Purdue, except that

Purdue admits only that it has provided certain grant support, donations, dues, and/or consulting

fees to APF, AAPM, and APM. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 130 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.




                                                 30
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 31 of 116. PageID #: 280730



        131.    Purdue denies each and every allegation in Paragraph 131 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to an article in The Journal of Pain cited

in footnote 52, APF guidelines cited in footnote 53, APF article cited in footnote 54, and a

statement from James Campbell, M.D. at a 2007 hearing before the senate committee cited in

footnote 55, which speak for themselves, but denies any attempt by Plaintiff to characterize or

paraphrase them. Purdue further admits only that it has provided certain grant support, donations,

dues, and/or consulting fees to APF. Purdue lacks knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 131 as they relate to other Defendants and

therefore denies those allegations. To the extent that the allegations are not directed at Purdue, no

response is necessary. To the extent that a response is necessary, Purdue denies these allegations.

        132.    As to the allegations in Paragraph 132 that are not directed at Purdue, they require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 132 and

therefore denies those allegations. To the extent that the allegations in Paragraph 132 are directed

at Purdue, Purdue denies these allegations.

        133.    Purdue denies each and every allegation in Paragraph 133, except that Purdue

admits only that this paragraph purports to refer to a report from the United States Government

Accountability Office cited in footnote 59, which speaks for itself, but denies any attempt by

Plaintiff to characterize or paraphrase it.

        134.    Purdue denies each and every allegation in Paragraph 134 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 134 as they relate to other Defendants and therefore denies those allegations. To the




                                                 31
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 32 of 116. PageID #: 280731



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       135.    Purdue denies each and every allegation in Paragraph 135 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 135 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       136.    Purdue denies each and every allegation in Paragraph 136 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a statement made before the FDA

advisory panel cited in footnote 61, which speaks for itself, but denies any attempt by Plaintiff to

characterize or paraphrase it. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 136 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       137.    Purdue denies each and every allegation in Paragraph 137 as to Purdue, except that

Purdue admits only that at various times, it has used or maintained systems or databases to track

potential abuse or diversion of opioids, but Purdue denies Plaintiff’s characterization of such

database. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 137 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       138.    Purdue denies each and every allegation of Paragraph 138 and the preceding

subheading as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to



                                                 32
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 33 of 116. PageID #: 280732



the truth of the allegations of Paragraph 138 and the preceding subheading as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

        139.    Purdue admits only that in May 2007, The Purdue Frederick Company Inc. signed

a plea agreement in a Western District of Virginia case, pursuant to which The Purdue Frederick

Company Inc. entered a plea of guilty to 21 U.S.C. §§ 331(a) and 333(a)(2), cited in footnote 63,

but Purdue denies Plaintiff’s characterization of such plea agreement. Purdue further admits only

that Paragraph 139 purports to refer to a May 10, 2007 Law360 article cited in footnote 64, which

speaks for itself, but denies any attempt by Plaintiff to characterize or paraphrase it.

        140.    Purdue admits only that Paragraph 140 purports to refer to a settlement with the

State of New York, which is not intended for use by any third party in any other proceeding and

is not intended as an admission by Purdue of any liability or finding set forth therein; the settlement

speaks for itself, and Purdue denies any attempt by Plaintiff to paraphrase or characterize it.

Purdue further admits only that Paragraph 140 purports to refer to a press release cited in footnote

65, which speaks for itself, but denies any attempt by Plaintiff to characterize or paraphrase it.

        141.    Purdue admits only that Paragraph 141 purposes to refer to a settlement with

Canadian litigants, which is not intended for use by any third party in any other proceeding and is

not intended as an admission by Purdue of any liability or finding set forth therein; the settlement

speaks for itself, and Purdue denies any attempt by Plaintiff to paraphrase or characterize it.

Purdue further admits only that Paragraph 141 purports to refer to 2017 web article drafted and

published by a law firm cited in footnote 66 which speaks for itself, but denies any attempt by

Plaintiff to characterize or paraphrase it.



                                                  33
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 34 of 116. PageID #: 280733



       142.    The allegations in Paragraph 142 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 142 and

therefore denies them.

       143.    Purdue denies each and every allegation in Paragraph 143 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to statements on Purdue’s website cited in

footnotes 70 through 73, which speak for themselves, but denies any attempt by Plaintiff to

characterize or paraphrase them. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 143 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       144.    Purdue denies each and every allegation in Paragraph 144 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a May 5, 2016 press release cited in

footnote 74, which speaks for itself, but denies any attempt by Plaintiff to characterize or

paraphrase it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 144 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       145.    The allegations in Paragraph 145 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 145 and

therefore denies them.




                                                 34
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 35 of 116. PageID #: 280734



       146.    Purdue denies each and every allegation in Paragraph 146 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a CNN article cited in footnote 75,

which speaks for itself, but denies any attempt by Plaintiff to characterize or paraphrase it. Purdue

further admits only that at various times, it has used or maintained systems or databases to track

potential abuse or diversion of opioids, but Purdue denies Plaintiff’s characterization of such

database.

       147.    Purdue denies each and every allegation in Paragraph 147, except that Purdue

admits only that this paragraph purports to refer to a Los Angeles Times article cited in footnote

77, which speaks for itself, but denies any attempt by Plaintiff to characterize or paraphrase it.

       148.    Purdue denies each and every allegation in Paragraph 148 as to Purdue, except that

Purdue admits only that this paragraph purports to refer to a Los Angeles Times article cited in

footnotes 78 and 79, which speaks for itself, but denies any attempt by Plaintiff to characterize or

paraphrase it. Purdue lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of Paragraph 148 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       149.    Purdue denies each and every allegation of Paragraph 149 and the preceding

subheading as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 149 and the preceding subheading as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.




                                                 35
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 36 of 116. PageID #: 280735



       150.    Purdue denies the allegations of Paragraph 150 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 150 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 150 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       151.    Purdue denies the allegations of Paragraph 151 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 151 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 151 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       152.    Purdue denies each and every allegation of Paragraph 152 and the preceding

subheading as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 152 and the preceding subheading as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       153.    Purdue denies the allegations of Paragraph 153 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 153 as to itself, except that Purdue admits only that Paragraph 153 purports to refer

to Oklahoma State Board of Pharmacy website cited in footnote 80 and Ohio Annotated Code

Section 535:10-3-1.1(2), which speak for themselves, but denies any attempt by Plaintiff to



                                                36
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 37 of 116. PageID #: 280736



characterize or paraphrase them. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 153 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       154.    Purdue denies the allegations of Paragraph 154 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 154 as to Purdue. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 154 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       155.    Purdue denies each and every allegation of Paragraph 155 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 155 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       156.    Purdue denies the allegations of Paragraph 156 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 156 as to Purdue. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 156 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       157.    The allegations of Paragraph 157 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,



                                                37
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 38 of 116. PageID #: 280737



Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 157 and the preceding subheading and therefore denies them.

       158.    The allegations in Paragraph 158 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 158 and

therefore denies them.

       159.    The allegations in Paragraph 159 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 159 and

therefore denies them.

       160.    The allegations in Paragraph 160 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 160 and

therefore denies them.

       161.    The allegations in Paragraph 161 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 161 and

therefore denies them.

    RESPONSE TO SECTION ENTITLED “IV. DIVERSION DEFENDANTS HAVE
            LEGAL DUTIES TO PREVENT OPIOID DIVERSION”

       162.    The allegations of Paragraph 162 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 162 and the preceding subheading and therefore denies them.

                                                38
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 39 of 116. PageID #: 280738



       163.    The allegations in Paragraph 163 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 163 and

therefore denies them.

       164.    The allegations in Paragraph 164 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 164 and

therefore denies them.

       165.    The allegations in Paragraph 165 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 165 and

therefore denies them.

       166.    The allegations of Paragraph 166 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 166 and therefore denies them.

       167.    The allegations in Paragraph 167 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 167 and

therefore denies them.

       168.    The allegations in Paragraph 168 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                39
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 40 of 116. PageID #: 280739



information sufficient to form a belief as to the truth of the allegations of Paragraph 168 and

therefore denies them.

       169.    The allegations in Paragraph 169 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 169 and

therefore denies them.

       170.    The allegations of Paragraph 170 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 170 and therefore denies them.

       171.    The allegations in Paragraph 171 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 171 and

therefore denies them.

       172.    The allegations in Paragraph 172 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 172 and

therefore denies them.

       173.    The allegations in Paragraph 173 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 173 and

therefore denies them.




                                                40
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 41 of 116. PageID #: 280740



       174.    The allegations in Paragraph 174 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 174 and

therefore denies them.

       175.    The allegations in Paragraph 175 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 175 and

therefore denies them.

       176.    The allegations in Paragraph 176 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 176 and

therefore denies them.

       177.    The allegations in Paragraph 177 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 177 and

therefore denies them.

       178.    The allegations of Paragraph 178 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 178 and therefore denies them.

       179.    The allegations in Paragraph 179 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                41
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 42 of 116. PageID #: 280741



information sufficient to form a belief as to the truth of the allegations of Paragraph 179 and

therefore denies them.

       180.   The allegations in Paragraph 180 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 180 and

therefore denies them.

       181.   The allegations in Paragraph 181 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 181 and

therefore denies them.

       182.   The allegations in Paragraph 182 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 182 and

therefore denies them.

       183.   The allegations in Paragraph 183 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 183 and

therefore denies them.

       184.   The allegations in Paragraph 184 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 184 and

therefore denies them.




                                              42
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 43 of 116. PageID #: 280742



       185.    The allegations in Paragraph 185 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 185 and

therefore denies them.

       186.    The allegations of Paragraph 186 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 186 and therefore denies them.

       187.    The allegations in Paragraph 187 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 187 and

therefore denies them.

       188.    The allegations in Paragraph 188 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 188 and

therefore denies them.

       189.    The allegations in Paragraph 189 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 189 and

therefore denies them.

       190.    The allegations in Paragraph 190 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                43
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 44 of 116. PageID #: 280743



information sufficient to form a belief as to the truth of the allegations of Paragraph 190 and

therefore denies them.

       191.   The allegations in Paragraph 191 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 191 and

therefore denies them.

       192.   The allegations in Paragraph 192 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 192 and

therefore denies them.

       193.   The allegations in Paragraph 193 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 193 and

therefore denies them.

       194.   The allegations in Paragraph 194 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 194 and

therefore denies them.

       195.   The allegations in Paragraph 195 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 195 and

therefore denies them.




                                              44
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 45 of 116. PageID #: 280744



       196.    The allegations in Paragraph 196 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 196 and

therefore denies them.

       197.    The allegations in Paragraph 197 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 197 and

therefore denies them.

       198.    The allegations in Paragraph 198 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 198 and

therefore denies them.

       199.    The allegations in Paragraph 199 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 199 and

therefore denies them.

RESPONSE TO SECTION ENTITLED “V. DIVERSION DEFENDANTS HAVE FAILED
                     TO FULFILL THEIR DUTIES”

       200.    The allegations of Paragraph 200 and the preceding subheading A.1. are not

directed at Purdue and therefore require no response from Purdue. To the extent a response is

required, Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 200 and the preceding subheading and therefore denies them.

       201.    The allegations in Paragraph 201 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

                                               45
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 46 of 116. PageID #: 280745



information sufficient to form a belief as to the truth of the allegations of Paragraph 201 and

therefore denies them.

       202.   The allegations in Paragraph 202 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 202 and

therefore denies them.

       203.   The allegations in Paragraph 203 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 203 and

therefore denies them.

       204.   The allegations in Paragraph 204 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 204 and

therefore denies them.

       205.   The allegations in Paragraph 205 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 205 and

therefore denies them.

       206.   The allegations in Paragraph 206 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 206 and

therefore denies them.




                                              46
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 47 of 116. PageID #: 280746



       207.   The allegations in Paragraph 207 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 207 and

therefore denies them.

       208.   The allegations in Paragraph 208 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 208 and

therefore denies them.

       209.   The allegations in Paragraph 209 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 209 and

therefore denies them.

       210.   The allegations in Paragraph 210 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 210 and

therefore denies them.

       211.   The allegations in Paragraph 211 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 211 and

therefore denies them.

       212.   The allegations of Paragraph 212 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,




                                              47
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 48 of 116. PageID #: 280747



Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 212 and the preceding subheading and therefore denies them.

       213.    The allegations of Paragraph 213 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 213 and the preceding subheading and therefore denies them.

       214.    The allegations in Paragraph 214 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 214 and

therefore denies them.

       215.    The allegations in Paragraph 215 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 215 and

therefore denies them.

       216.    The allegations in Paragraph 216 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 216 and

therefore denies them.

       217.    The allegations in Paragraph 217 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 217 and

therefore denies them.




                                                48
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 49 of 116. PageID #: 280748



       218.    The allegations of Paragraph 218 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 218 and the preceding subheading and therefore denies them.

       219.    The allegations in Paragraph 219 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 219 and

therefore denies them.

       220.    The allegations in Paragraph 220 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 220 and

therefore denies them.

       221.    The allegations of Paragraph 221 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 221 and the preceding subheading and therefore denies them.

       222.    The allegations in Paragraph 222 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 222 and

therefore denies them.

       223.    The allegations in Paragraph 223 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                49
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 50 of 116. PageID #: 280749



information sufficient to form a belief as to the truth of the allegations of Paragraph 223 and

therefore denies them.

       224.    The allegations of Paragraph 224 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 224 and the preceding subheading and therefore denies them.

       225.    The allegations in Paragraph 225 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 225 and

therefore denies them.

       226.    The allegations in Paragraph 226 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 226 and

therefore denies them.

       227.    The allegations in Paragraph 227 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 227 and

therefore denies them.

       228.    The allegations in Paragraph 228 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 228 and

therefore denies them.




                                                50
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 51 of 116. PageID #: 280750



       229.    The allegations in Paragraph 229 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 229 and

therefore denies them.

       230.    The allegations of Paragraph 230 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 230 and the preceding subheading and therefore denies them.

       231.    The allegations in Paragraph 231 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 231 and

therefore denies them.

       232.    The allegations in Paragraph 232 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 232 and

therefore denies them.

       233.    The allegations in Paragraph 233 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 233 and

therefore denies them.

       234.    The allegations in Paragraph 234 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                51
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 52 of 116. PageID #: 280751



information sufficient to form a belief as to the truth of the allegations of Paragraph 235 and

therefore denies them.

       235.    The allegations in Paragraph 235 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 235 and

therefore denies them.

       236.    The allegations in Paragraph 236 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 236 and

therefore denies them.

       237.    The allegations of Paragraph 237 and the preceding subheading B.1. are not

directed at Purdue and therefore require no response from Purdue. To the extent a response is

required, Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 237 and the preceding subheading and therefore denies them.

       238.    The allegations in Paragraph 238 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 238 and

therefore denies them.

       239.    The allegations in Paragraph 239 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 239 and

therefore denies them.




                                               52
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 53 of 116. PageID #: 280752



       240.   The allegations in Paragraph 240 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 240 and

therefore denies them.

       241.   The allegations in Paragraph 241 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 241 and

therefore denies them.

       242.   The allegations in Paragraph 242 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 242 and

therefore denies them.

       243.   The allegations in Paragraph 243 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 243 and

therefore denies them.

       244.   The allegations in Paragraph 244 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 244 and

therefore denies them.

       245.   The allegations of Paragraph 245 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,




                                              53
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 54 of 116. PageID #: 280753



Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 245 and the preceding subheading and therefore denies them.

       246.    The allegations in Paragraph 246 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 246 and

therefore denies them.

       247.    The allegations of Paragraph 247 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 247 and the preceding subheading and therefore denies them.

       248.    The allegations in Paragraph 248 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 248 and

therefore denies them.

       249.    The allegations in Paragraph 249 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 249 and

therefore denies them.

       250.    The allegations in Paragraph 250 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 250 and

therefore denies them.




                                                54
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 55 of 116. PageID #: 280754



       251.    The allegations in Paragraph 251 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 251 and

therefore denies them.

       252.    The allegations in Paragraph 252 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 252 and

therefore denies them.

       253.    The allegations of Paragraph 253 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 253 and the preceding subheading and therefore denies them.

       254.    The allegations in Paragraph 254 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 254 and

therefore denies them.

       255.    The allegations in Paragraph 255 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 255 and

therefore denies them.

       256.    The allegations of Paragraph 256 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,




                                                55
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 56 of 116. PageID #: 280755



Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 256 and therefore denies them.

       257.    The allegations of Paragraph 257 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 257 and the preceding subheading and therefore denies them.

       258.    The allegations in Paragraph 258 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 258 and

therefore denies them.

       259.    The allegations in Paragraph 259 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 259 and

therefore denies them.

       260.    The allegations in Paragraph 260 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 260 and

therefore denies them.

       261.    The allegations in Paragraph 261 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 261 and

therefore denies them.




                                                56
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 57 of 116. PageID #: 280756



       262.    The allegations in Paragraph 262 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 262 and

therefore denies them.

   RESPONSE TO SECTION ENTITLED “VI. DEFENDANTS’ MISCONDUCT HAS
    INJURED AND CONTINUES TO INJURE THE NATION AND ITS CITIZENS”

       263.    Purdue denies each and every allegation of Paragraph 263 and the preceding

subheading as to Purdue as conclusions of law to which no response is required. To the extent a

response is required, Purdue denies each and every allegation of Paragraph 263 as to itself. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 263 as they relate to other Defendants and therefore denies those allegations.

       264.    Purdue denies each and every allegation of Paragraph 264 and the preceding

subheading as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 264 and the preceding subheading as they relate to other

Defendants and therefore denies those allegations. To the extent that the allegations are not

directed at Purdue, no response is necessary. To the extent that a response is necessary, Purdue

denies these allegations.

       265.    The allegations in Paragraph 265 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 265 and

therefore denies them.

       266.    The allegations in Paragraph 266 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                57
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 58 of 116. PageID #: 280757



information sufficient to form a belief as to the truth of the allegations of Paragraph 266 and

therefore denies them.

       267.    The allegations in Paragraph 267 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 267 and

therefore denies them.

       268.    Purdue denies the allegations of Paragraph 268 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 268 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 268 as they relate to other Defendants and therefore

denies those allegations.

       269.    Purdue denies the allegations of Paragraph 269 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 269 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 269 as they relate to other Defendants and therefore

denies those allegations.

       270.    Purdue denies the allegations of Paragraph 270 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 270 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 270 as they relate to other Defendants and therefore

denies those allegations.

       271.    Purdue denies the allegations of Paragraph 271 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation



                                                58
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 59 of 116. PageID #: 280758



of Paragraph 271 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 271 as they relate to other Defendants and therefore

denies those allegations.

       272.    Purdue denies the allegations of Paragraph 272 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 272 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 272 as they relate to other Defendants and therefore

denies those allegations.

       273.    Purdue denies the allegations of Paragraph 273 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 273 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 273 as they relate to other Defendants and therefore

denies those allegations.

       274.    The allegations of Paragraph 274 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 274 and the preceding subheading and therefore denies them.

       275.    The allegations in Paragraph 275 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 275 and

therefore denies them.

       276.    The allegations in Paragraph 276 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or



                                                59
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 60 of 116. PageID #: 280759



information sufficient to form a belief as to the truth of the allegations of Paragraph 276 and

therefore denies them.

       277.   The allegations in Paragraph 277 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 277 and

therefore denies them.

       278.   The allegations in Paragraph 278 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 278 and

therefore denies them.

       279.   The allegations in Paragraph 279 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 279 and

therefore denies them.

       280.   The allegations in Paragraph 280 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 280 and

therefore denies them.

       281.   The allegations in Paragraph 281 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 281 and

therefore denies them.




                                              60
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 61 of 116. PageID #: 280760



       282.    The allegations in Paragraph 282 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 282 and

therefore denies them.

       283.    The allegations in Paragraph 283 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 283 and

therefore denies them.

       284.    The allegations in Paragraph 284 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 284 and

therefore denies them.

       285.    The allegations of Paragraph 285 and the preceding subheading are not directed at

Purdue and therefore require no response from Purdue. To the extent a response is required,

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 285 and the preceding subheading and therefore denies them.

       286.    The allegations in Paragraph 286 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 286 and

therefore denies them.

       287.    The allegations in Paragraph 287 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                61
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 62 of 116. PageID #: 280761



information sufficient to form a belief as to the truth of the allegations of Paragraph 287 and

therefore denies them.

       288.   The allegations in Paragraph 288 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 288 and

therefore denies them.

       289.   The allegations in Paragraph 289 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 289 and

therefore denies them.

       290.   The allegations in Paragraph 290 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 290 and

therefore denies them.

       291.   The allegations in Paragraph 291 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 291 and

therefore denies them.

       292.   The allegations in Paragraph 292 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 292 and

therefore denies them.




                                              62
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 63 of 116. PageID #: 280762



       293.    The allegations in Paragraph 293 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 293 and

therefore denies them.

       294.    Purdue denies the allegations of Paragraph 294 and the preceding subheading as

conclusions of law to which no response is required. To the extent a response is required, Purdue

denies each and every allegation of Paragraph 294 as to itself. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 294 as they

relate to other Defendants and therefore denies those allegations.

    RESPONSE TO SECTION ENTITLED “VII. FACTS PERTAINING TO CLAIMS
                            UNDER RICO”

       295.    Purdue denies each and every allegation in Paragraph 295 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 295 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       296.    Purdue denies each and every allegation in subheadings VII, A, and 1, and

Paragraph 296 as to Purdue. Purdue lacks knowledge or information sufficient to form a belief as

to the truth of the allegations of Paragraph 296 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       297.    Purdue denies each and every allegation in Paragraph 297 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 297 as they relate to other Defendants and therefore denies those allegations. To the

                                                63
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 64 of 116. PageID #: 280763



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       298.    Purdue denies each and every allegation in Paragraph 298 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 298 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       299.    Purdue denies each and every allegation in Paragraph 299 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 299 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       300.    Purdue denies each and every allegation in Paragraph 300 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 300 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       301.    Purdue denies each and every allegation in Paragraph 301 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 301 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.




                                                64
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 65 of 116. PageID #: 280764



       302.    Purdue denies each and every allegation in Paragraph 302 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 302 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       303.    Purdue denies each and every allegation in Paragraph 303 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 303 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       304.    Purdue denies each and every allegation of subheading 2 and Paragraph 304 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 304 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       305.    Purdue denies each and every allegation in Paragraph 305 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 305 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       306.    The allegations in Paragraph 306 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                                 65
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 66 of 116. PageID #: 280765



information sufficient to form a belief as to the truth of the allegations of Paragraph 306 and

therefore denies them.

       307.    The allegations in Paragraph 307 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 307 and

therefore denies them.

       308.    Purdue denies each and every allegation in Paragraph 308 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 308 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       309.    Purdue denies each and every allegation in Paragraph 309 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 309 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       310.    Purdue denies each and every allegation in Paragraph 310 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 310 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       311.    Purdue denies each and every allegation in Paragraph 311 and all of its subparts as

to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the



                                                66
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 67 of 116. PageID #: 280766



allegations of Paragraph 311 and all of its subparts as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       312.    Purdue denies each and every allegation in Paragraph 312 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 312 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       313.    Purdue denies each and every allegation in Paragraph 313 and all of its subparts as

to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 313 and all of its subparts as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       314.    Purdue denies each and every allegation in Paragraph 314 and all of its subparts as

to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 314 and all of its subparts as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       315.    Purdue denies each and every allegation in Paragraph 315 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 315 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.



                                                 67
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 68 of 116. PageID #: 280767



       316.    Purdue denies each and every allegation in Paragraph 316 as to Purdue, except that

Purdue admits only that that it has provided certain grant support, donations, dues, and/or

consulting fees to the APF, AAPM, APS, FSMB, USPF, and AGS. As to the allegations in

Paragraph 316 that are not directed at Purdue, they require no response from Purdue. To the extent

that a response is required, Purdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 316 and therefore denies those allegations.

       317.    Purdue denies each and every allegation in Paragraph 317 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 317 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       318.    Purdue denies each and every allegation in Paragraph 318 as to Purdue, except that

Purdue admits only that that it has provided certain grant support and/or consulting to Dr. Russell

Portenoy. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 318 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       319.    Purdue denies each and every allegation in subheading 3 and Paragraph 319 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading 3 and Paragraph 319 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.




                                                 68
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 69 of 116. PageID #: 280768



       320.    Purdue denies each and every allegation in Paragraph 320 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 320 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       321.    Purdue denies the allegations of Paragraph 321 as to Purdue as conclusions of law

to which no response is required. To the extent a response is required, Purdue denies each and

every allegation of Paragraph 321 as to itself. Purdue lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 321 as they relate to other Defendants

and therefore denies those allegations.

       322.    Purdue denies the allegations of Paragraph 322 as to Purdue as conclusions of law

to which no response is required. To the extent a response is required, Purdue denies each and

every allegation of Paragraph 322 as to itself. Purdue lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 322 as they relate to other Defendants

and therefore denies those allegations.

       323.    Purdue denies the allegations of Paragraph 323 as to Purdue as conclusions of law

to which no response is required. To the extent a response is required, Purdue denies each and

every allegation of Paragraph 323 as to itself. Purdue lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 323 as they relate to other Defendants

and therefore denies those allegations.

       324.    Purdue denies each and every allegation in Paragraph 324 and its subparts as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 324 and its subparts as they relate to other Defendants and therefore



                                                  69
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 70 of 116. PageID #: 280769



denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       325.    Purdue denies each and every allegation in Paragraph 325 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 325 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       326.    Purdue denies each and every allegation in Paragraph 326 as to Purdue. Purdue

further denies the allegations of Paragraph 326 as conclusions of law to which no response is

required. To the extent a response is required, Purdue denies each and every allegation of

Paragraph 326 as to itself. Purdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 326 as they relate to other Defendants and therefore denies

those allegations.

       327.    Purdue denies each and every allegation in Paragraph 327 as to Purdue. Purdue

further denies the allegations of Paragraph 327 as conclusions of law to which no response is

required. To the extent a response is required, Purdue denies each and every allegation of

Paragraph 327 as to itself. Purdue lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 327 as they relate to other Defendants and therefore denies

those allegations.

       328.    Purdue denies each and every allegation in Paragraph 328 as to Purdue. Purdue

further denies the allegations of Paragraph 328 as conclusions of law to which no response is

required. To the extent a response is required, Purdue denies each and every allegation of

Paragraph 328 as to itself. Purdue lacks knowledge or information sufficient to form a belief as to



                                                 70
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 71 of 116. PageID #: 280770



the truth of the allegations in Paragraph 328 as they relate to other Defendants and therefore denies

those allegations.

       329.    Purdue denies each and every allegation in subheading B.1. and Paragraph 329 as

to Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of subheading B.1. and Paragraph 329 as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       330.    Purdue denies each and every allegation in Paragraph 330 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 330 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       331.    Purdue denies the allegations of Paragraph 331 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 331 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 331 as they relate to other Defendants and therefore

denies those allegations.

       332.    Purdue denies each and every allegation in Paragraph 332 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 332 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.




                                                 71
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 72 of 116. PageID #: 280771



       333.    Purdue denies each and every allegation in subheading 2 and Paragraph 333 as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 333 as they relate to other Defendants and therefore denies those

allegations. To the extent that the allegations are not directed at Purdue, no response is necessary.

To the extent that a response is necessary, Purdue denies these allegations.

       334.    Purdue denies each and every allegation in Paragraph 834 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 834 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       335.    Purdue denies the allegations of Paragraph 335 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 335 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 335 as they relate to other Defendants and therefore

denies those allegations.

       336.    Purdue denies the allegations of Paragraph 336 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 336 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 336 as they relate to other Defendants and therefore

denies those allegations.

       337.    Purdue denies the allegations in subheading 3 and Paragraph 337 as conclusions of

law to which no response is required. To the extent a response is required, Purdue denies each and

every allegation of subheading 3 and Paragraph 337 as to itself. Purdue lacks knowledge or



                                                 72
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 73 of 116. PageID #: 280772



information sufficient to form a belief as to the truth of the allegations in subheading 3 and

Paragraph 337 as they relate to other Defendants and therefore denies those allegations.

       338.    Purdue denies the allegations of Paragraph 338 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 338 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 338 as they relate to other Defendants and therefore

denies those allegations.

       339.    Purdue denies the allegations of Paragraph 339 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 339 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 339 as they relate to other Defendants and therefore

denies those allegations.

       340.    Purdue denies each and every allegation in Paragraph 340 and its subparts as to

Purdue. Purdue lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 340 and its subparts as they relate to other Defendants and therefore

denies those allegations. To the extent that the allegations are not directed at Purdue, no response

is necessary. To the extent that a response is necessary, Purdue denies these allegations.

       341.    Purdue denies each and every allegation in Paragraph 341 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 341 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.




                                                73
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 74 of 116. PageID #: 280773



       342.    Purdue denies each and every allegation in Paragraph 342 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 342 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       343.    Purdue denies each and every allegation in Paragraph 343 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 343 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       344.    Purdue denies each and every allegation in Paragraph 344 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 344 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       345.    Purdue denies each and every allegation in Paragraph 345 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 345 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       346.    Purdue denies each and every allegation in Paragraph 346 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 346 as they relate to other Defendants and therefore denies those allegations. To the



                                                74
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 75 of 116. PageID #: 280774



extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       347.    Purdue denies each and every allegation in Paragraph 347 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 347 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       348.    Purdue denies each and every allegation in Paragraph 348 as to Purdue. Purdue

lacks knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 348 as they relate to other Defendants and therefore denies those allegations. To the

extent that the allegations are not directed at Purdue, no response is necessary. To the extent that

a response is necessary, Purdue denies these allegations.

       349.    Purdue denies the allegations of Paragraph 349 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 349 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 349 as they relate to other Defendants and therefore

denies those allegations.

       350.    Purdue denies the allegations in subheading C and Paragraph 350 as conclusions of

law to which no response is required. To the extent a response is required, Purdue denies each and

every allegation of subheading C and Paragraph 350 as to itself. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in subheading C and

Paragraph 350 as they relate to other Defendants and therefore denies those allegations.




                                                75
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 76 of 116. PageID #: 280775



       351.    Purdue denies the allegations of Paragraph 351 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 351 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 351 as they relate to other Defendants and therefore

denies those allegations.

       352.    Purdue denies the allegations of Paragraph 352 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 352 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 352 as they relate to other Defendants and therefore

denies those allegations.

              RESPONSE TO SECTION ENTITLED “CLAIMS FOR RELIEF”

                         RESPONSE TO PLAINTIFF’S COUNT I
                      VIOLATION OF RICO, 18 U.S.C. § 1961 ET SEQ.
                          OPIOID MARKETING ENTERPRISE

       353.    Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       354.    Purdue denies the allegations of Paragraph 354 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 354 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 354 as they relate to other Defendants and therefore

denies those allegations.

       355.    Purdue denies the allegations of Paragraph 355 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 355 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                76
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 77 of 116. PageID #: 280776



as to the truth of the allegations of Paragraph 355 as they relate to other Defendants and therefore

denies those allegations.

       356.    Purdue denies the allegations of Paragraph 356 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 356 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 356 as they relate to other Defendants and therefore

denies those allegations.

       357.    Purdue denies the allegations of Paragraph 357 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 357 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 357 as they relate to other Defendants and therefore

denies those allegations.

       358.    Purdue denies the allegations of Paragraph 358 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 358 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 358 as they relate to other Defendants and therefore

denies those allegations.

       359.    Purdue denies the allegations of the first sentence of Paragraph 359 as to itself.

Purdue lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of the first sentence of Paragraph 359 as they relate to other Defendants and therefore denies those

allegations. Purdue denies the remaining allegations of Paragraph 359 as conclusions of law to

which no response is required. To the extent a response is required, Purdue denies these

allegations.



                                                77
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 78 of 116. PageID #: 280777



       360.    Purdue denies the allegations of Paragraph 360 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 360 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 360 as they relate to other Defendants and therefore

denies those allegations.

       361.    Purdue denies the allegations of Paragraph 361 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 361 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 361 as they relate to other Defendants and therefore

denies those allegations.

       362.    Purdue denies the allegations of Paragraph 362 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 362 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 362 as they relate to other Defendants and therefore

denies those allegations.

       363.    Purdue denies the allegations of Paragraph 363 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 363 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 363 as they relate to other Defendants and therefore

denies those allegations.

       364.    Purdue denies the allegations of Paragraph 364 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 364 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                78
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 79 of 116. PageID #: 280778



as to the truth of the allegations of Paragraph 364 as they relate to other Defendants and therefore

denies those allegations.

       365.    Purdue denies the allegations of Paragraph 365 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 365 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 365 as they relate to other Defendants and therefore

denies those allegations.

       366.    Purdue denies the allegations of Paragraph 366 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 366 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 366 as they relate to other Defendants and therefore

denies those allegations.

       367.    Purdue denies the allegations of Paragraph 367 and its subparts as conclusions of

law to which no response is required. To the extent a response is required, Purdue denies each and

every allegation of Paragraph 367 as to itself. Purdue lacks knowledge or information sufficient

to form a belief as to the truth of the allegations of Paragraph 367 as they relate to other Defendants

and therefore denies those allegations.

       368.    Purdue denies the allegations of Paragraph 368 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 368 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 368 as they relate to other Defendants and therefore

denies those allegations.




                                                  79
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 80 of 116. PageID #: 280779



       369.    Purdue denies the allegations of Paragraph 369 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 369 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 369 as they relate to other Defendants and therefore

denies those allegations.

       370.    Purdue denies the allegations of Paragraph 370 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 370 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 370 as they relate to other Defendants and therefore

denies those allegations.

       371.    Purdue denies the allegations of Paragraph 371 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 371 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 371 as they relate to other Defendants and therefore

denies those allegations.

       372.    Purdue denies the allegations of Paragraph 372 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 372 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 372 as they relate to other Defendants and therefore

denies those allegations.

       373.    Purdue denies the allegations of Paragraph 373 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 373 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                80
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 81 of 116. PageID #: 280780



as to the truth of the allegations of Paragraph 373 as they relate to other Defendants and therefore

denies those allegations.

       374.    Purdue denies the allegations of Paragraph 374 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 374 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 374 as they relate to other Defendants and therefore

denies those allegations.

       375.    Purdue denies the allegations of Paragraph 375 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 375 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 375 as they relate to other Defendants and therefore

denies those allegations.

       376.    Purdue denies the allegations of Paragraph 376 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 376 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 376 as they relate to other Defendants and therefore

denies those allegations.

       377.    Purdue denies the allegations of Paragraph 377 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 377 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 377 as they relate to other Defendants and therefore

denies those allegations.




                                                81
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 82 of 116. PageID #: 280781



       378.    Purdue denies the allegations of Paragraph 378 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 378 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 378 as they relate to other Defendants and therefore

denies those allegations.

       379.    Purdue denies the allegations of Paragraph 379 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 379 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 379 as they relate to other Defendants and therefore

denies those allegations.

                            RESPONSE TO PLAINTIFF’S COUNT II

                      VIOLATION OF RICO, 18 U.S.C. § 1961 ET SEQ.
                         OPIOID SUPPLY CHAIN ENTERPRISE

       380.    Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       381.    Purdue denies the allegations of Paragraph 381 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 381 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 381 as they relate to other Defendants and therefore

denies those allegations.

       382.    Purdue denies the allegations of Paragraph 382 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 382 as to itself. Purdue lacks knowledge or information sufficient to form a belief




                                                82
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 83 of 116. PageID #: 280782



as to the truth of the allegations of Paragraph 382 as they relate to other Defendants and therefore

denies those allegations.

       383.    Purdue denies the allegations of Paragraph 383 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 383 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 383 as they relate to other Defendants and therefore

denies those allegations.

       384.    Purdue denies the allegations of Paragraph 384 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 384 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 384 as they relate to other Defendants and therefore

denies those allegations.

       385.    Purdue denies the allegations of Paragraph 385 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 385 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 385 as they relate to other Defendants and therefore

denies those allegations.

       386.    Purdue denies the allegations of Paragraph 386 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 386 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 386 as they relate to other Defendants and therefore

denies those allegations.




                                                83
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 84 of 116. PageID #: 280783



       387.    Purdue denies the allegations of Paragraph 387 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 387 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 387 as they relate to other Defendants and therefore

denies those allegations.

       388.    Purdue denies the allegations of Paragraph 388 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 388 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 388 as they relate to other Defendants and therefore

denies those allegations.

       389.    Purdue denies the allegations of Paragraph 389 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 389 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 389 as they relate to other Defendants and therefore

denies those allegations.

       390.    Purdue denies the allegations of Paragraph 390 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 390 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 390 as they relate to other Defendants and therefore

denies those allegations.

       391.    Purdue denies the allegations of Paragraph 391 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 391 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                84
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 85 of 116. PageID #: 280784



as to the truth of the allegations of Paragraph 391 as they relate to other Defendants and therefore

denies those allegations.

       392.    Purdue denies the allegations of Paragraph 392 and its subparts as conclusions of

law to which no response is required. To the extent a response is required, Purdue denies each and

every allegation of Paragraph 392 as to itself. Purdue lacks knowledge or information sufficient

to form a belief as to the truth of the allegations of Paragraph 392 as they relate to other Defendants

and therefore denies those allegations.

       393.    Purdue denies the allegations of Paragraph 393 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 393 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 393 as they relate to other Defendants and therefore

denies those allegations.

       394.    Purdue denies the allegations of Paragraph 394 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 394 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 394 as they relate to other Defendants and therefore

denies those allegations.

       395.    Purdue denies the allegations of Paragraph 395 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 395 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 395 as they relate to other Defendants and therefore

denies those allegations.




                                                  85
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 86 of 116. PageID #: 280785



       396.    Purdue denies the allegations of Paragraph 396 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 396 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 396 as they relate to other Defendants and therefore

denies those allegations.

       397.    Purdue denies the allegations of Paragraph 397 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 397 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 397 as they relate to other Defendants and therefore

denies those allegations.

       398.    Purdue denies the allegations of Paragraph 398 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 398 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 398 as they relate to other Defendants and therefore

denies those allegations.

       399.    Purdue denies the allegations of Paragraph 399 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 399 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 399 as they relate to other Defendants and therefore

denies those allegations.

       400.    Purdue denies the allegations of Paragraph 400 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 400 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                86
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 87 of 116. PageID #: 280786



as to the truth of the allegations of Paragraph 400 as they relate to other Defendants and therefore

denies those allegations.

       401.    Purdue denies the allegations of Paragraph 401 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 401 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 401 as they relate to other Defendants and therefore

denies those allegations.

       402.    Purdue denies the allegations of Paragraph 402 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 402 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 402 as they relate to other Defendants and therefore

denies those allegations.

       403.    Purdue denies the allegations of Paragraph 403 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 403 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 403 as they relate to other Defendants and therefore

denies those allegations.

       404.    Purdue denies the allegations of Paragraph 404 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 404 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 404 as they relate to other Defendants and therefore

denies those allegations.




                                                87
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 88 of 116. PageID #: 280787



       405.    Purdue denies the allegations of Paragraph 405 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 405 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 405 as they relate to other Defendants and therefore

denies those allegations.

       406.    Purdue denies the allegations of Paragraph 406 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 406 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 406 as they relate to other Defendants and therefore

denies those allegations.

       407.    Purdue denies the allegations of Paragraph 407 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 407 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 407 as they relate to other Defendants and therefore

denies those allegations.

       408.    Purdue denies the allegations of Paragraph 408 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 408 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 408 as they relate to other Defendants and therefore

denies those allegations.

                            RESPONSE TO PLAINTIFF’S COUNT III




                                                88
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 89 of 116. PageID #: 280788



                                         LATHAM ACT

       409.    Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       410.    Purdue denies the allegations of Paragraph 410 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 410 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 410 as they relate to other Defendants and therefore

denies those allegations.

       411.    Purdue denies the allegations of Paragraph 411 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 411 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 411 as they relate to other Defendants and therefore

denies those allegations.

       412.    Purdue denies the allegations of Paragraph 412 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 412 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 412 as they relate to other Defendants and therefore

denies those allegations.

       413.    Purdue denies the allegations of Paragraph 413 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 413 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 413 as they relate to other Defendants and therefore

denies those allegations.



                                                89
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 90 of 116. PageID #: 280789



       414.    Purdue denies the allegations of Paragraph 414 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 414 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 414 as they relate to other Defendants and therefore

denies those allegations.

       415.    Purdue denies the allegations of Paragraph 415 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 415 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 415 as they relate to other Defendants and therefore

denies those allegations.

       416.    Purdue denies the allegations of Paragraph 416 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 416 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 416 as they relate to other Defendants and therefore

denies those allegations.

       417.    Purdue denies the allegations of Paragraph 417 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 417 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 417 as they relate to other Defendants and therefore

denies those allegations.

       418.    Purdue denies the allegations of Paragraph 418 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 418 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                90
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 91 of 116. PageID #: 280790



as to the truth of the allegations of Paragraph 418 as they relate to other Defendants and therefore

denies those allegations.

                            RESPONSE TO PLAINTIFF’S COUNT IV

                                           NUISANCE

       419.    Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       420.    Purdue denies the allegations of Paragraph 420 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 420 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 420 as they relate to other Defendants and therefore

denies those allegations.

       421.    Purdue denies the allegations of Paragraph 421 and each of its subparts as

conclusions of law to which no response is required. To the extent a response is required, Purdue

denies each and every allegation of Paragraph 421 as to itself. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 421 as they

relate to other Defendants and therefore denies those allegations.

       422.    Purdue denies the allegations of Paragraph 422 and each of its subparts as

conclusions of law to which no response is required. To the extent a response is required, Purdue

denies each and every allegation of Paragraph 422 as to itself. Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 422 as they

relate to other Defendants and therefore denies those allegations.

       423.    Purdue denies the allegations of Paragraph 423 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation



                                                91
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 92 of 116. PageID #: 280791



of Paragraph 423 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 423 as they relate to other Defendants and therefore

denies those allegations.

       424.    Purdue denies the allegations of Paragraph 424 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 424 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 424 as they relate to other Defendants and therefore

denies those allegations.

       425.    Purdue denies the allegations of Paragraph 425 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 425 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 425 as they relate to other Defendants and therefore

denies those allegations.

       426.    Purdue denies the allegations of Paragraph 426 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 426 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 426 as they relate to other Defendants and therefore

denies those allegations.

       427.    Purdue denies the allegations of Paragraph 427 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 427 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 427 as they relate to other Defendants and therefore

denies those allegations.



                                                92
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 93 of 116. PageID #: 280792



       428.    Purdue denies the allegations of Paragraph 428 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 428 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 428 as they relate to other Defendants and therefore

denies those allegations.

       429.    Purdue denies the allegations of Paragraph 429 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 429 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 429 as they relate to other Defendants and therefore

denies those allegations.

       430.    Purdue denies the allegations of Paragraph 430 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 430 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 430 as they relate to other Defendants and therefore

denies those allegations.

       431.    Purdue denies the allegations of Paragraph 431 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 431 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 431 as they relate to other Defendants and therefore

denies those allegations.

       432.    Purdue denies the allegations of Paragraph 432 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 432 as to itself. Purdue lacks knowledge or information sufficient to form a belief



                                                93
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 94 of 116. PageID #: 280793



as to the truth of the allegations of Paragraph 432 as they relate to other Defendants and therefore

denies those allegations.

                            RESPONSE TO PLAINTIFF’S COUNT V

                         NEGLIGENCE AND NEGLIGENCE PER SE

       433.    Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       434.    Purdue denies the allegations of Paragraph 434 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 434 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 434 as they relate to other Defendants and therefore

denies those allegations.

       435.    Purdue denies the allegations of Paragraph 435 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 435 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 435 as they relate to other Defendants and therefore

denies those allegations.

       436.    Purdue denies the allegations of Paragraph 436 and its subparts as conclusions of

law to which no response is required. To the extent a response is required, Purdue denies each and

every allegation of Paragraph 436 as to itself. Purdue lacks knowledge or information sufficient

to form a belief as to the truth of the allegations of Paragraph 436 as they relate to other Defendants

and therefore denies those allegations.

       437.    Purdue denies the allegations of Paragraph 437 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation



                                                  94
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 95 of 116. PageID #: 280794



of Paragraph 437 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 437 as they relate to other Defendants and therefore

denies those allegations.

       438.    Purdue denies the allegations of Paragraph 438 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 438 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 438 as they relate to other Defendants and therefore

denies those allegations.

       439.    Purdue denies the allegations of Paragraph 439 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 439 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 439 as they relate to other Defendants and therefore

denies those allegations.

       440.    Purdue denies the allegations of Paragraph 440 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 440 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 440 as they relate to other Defendants and therefore

denies those allegations.

       441.    Purdue denies the allegations of Paragraph 441 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 441 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 441 as they relate to other Defendants and therefore

denies those allegations.



                                                95
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 96 of 116. PageID #: 280795



       442.    Purdue denies the allegations of Paragraph 442 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 442 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 442 as they relate to other Defendants and therefore

denies those allegations.

       443.    Purdue denies the allegations of Paragraph 443 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 443 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 443 as they relate to other Defendants and therefore

denies those allegations.

       444.    Purdue denies the allegations of Paragraph 444 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 444 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 444 as they relate to other Defendants and therefore

denies those allegations.

       445.    Purdue denies the allegations of Paragraph 445 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 445 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 445 as they relate to other Defendants and therefore

denies those allegations.

                            RESPONSE TO PLAINTIFF’S COUNT VI

                                   UNJUST ENRICHMENT




                                                96
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 97 of 116. PageID #: 280796



       446.    Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       447.    Purdue denies the allegations of Paragraph 447 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 447 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 447 as they relate to other Defendants and therefore

denies those allegations.

       448.    Purdue denies the allegations of Paragraph 448 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 448 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 448 as they relate to other Defendants and therefore

denies those allegations.

       449.    Purdue denies the allegations of Paragraph 449 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 449 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 449 as they relate to other Defendants and therefore

denies those allegations.

       450.    Purdue denies the allegations of Paragraph 450 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 450 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 450 as they relate to other Defendants and therefore

denies those allegations.

                            RESPONSE TO PLAINTIFF’S COUNT VII



                                                97
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 98 of 116. PageID #: 280797



                                         NUISANCE

       451.   Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       452.   The allegations in Paragraph 452 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 452 and

therefore denies them.

       453.   The allegations in Paragraph 453 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 453 and

therefore denies them.

       454.   The allegations in Paragraph 454 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 454 and

therefore denies them.

       455.   The allegations in Paragraph 455 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 455 and

therefore denies them.

       456.   The allegations in Paragraph 456 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 456 and

therefore denies them.



                                              98
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 99 of 116. PageID #: 280798



       457.   The allegations in Paragraph 457 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 457 and

therefore denies them.

       458.   The allegations in Paragraph 458 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 458 and

therefore denies them.

       459.   The allegations in Paragraph 459 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 459 and

therefore denies them.

       460.   The allegations in Paragraph 460 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 460 and

therefore denies them.

       461.   The allegations in Paragraph 461 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 461 and

therefore denies them.

       462.   The allegations in Paragraph 462 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                              99
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 100 of 116. PageID #: 280799



information sufficient to form a belief as to the truth of the allegations of Paragraph 462 and

therefore denies them.

       463.   The allegations in Paragraph 463 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 463 and

therefore denies them.

       464.   The allegations in Paragraph 464 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 464 and

therefore denies them.

                         RESPONSE TO PLAINTIFF’S COUNT VIII

                         NEGLIGENCE AND NEGLIGENCE PER SE

       465.   Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       466.   The allegations in Paragraph 466 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 466 and

therefore denies them.

       467.   The allegations in Paragraph 467 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 467 and

therefore denies them.




                                              100
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 101 of 116. PageID #: 280800



       468.   The allegations in Paragraph 468 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 468 and

therefore denies them.

       469.   The allegations in Paragraph 469 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 469 and

therefore denies them.

       470.   The allegations in Paragraph 470 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 470 and

therefore denies them.

       471.   The allegations in Paragraph 471 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 471 and

therefore denies them.

       472.   The allegations in Paragraph 472 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 472 and

therefore denies them.

       473.   The allegations in Paragraph 473 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or




                                             101
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 102 of 116. PageID #: 280801



information sufficient to form a belief as to the truth of the allegations of Paragraph 473 and

therefore denies them.

       474.   The allegations in Paragraph 474 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 474 and

therefore denies them.

       475.   The allegations in Paragraph 475 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 475 and

therefore denies them.

       476.   The allegations in Paragraph 476 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 476 and

therefore denies them.

       477.   The allegations in Paragraph 477 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 477 and

therefore denies them.

       478.   The allegations in Paragraph 478 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 478 and

therefore denies them.

                         RESPONSE TO PLAINTIFF’S COUNT IX



                                             102
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 103 of 116. PageID #: 280802



                                  UNJUST ENRICHMENT

       479.   Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       480.   The allegations in Paragraph 480 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 480 and

therefore denies them.

       481.   The allegations in Paragraph 481 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 481 and

therefore denies them.

       482.   The allegations in Paragraph 482 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 482 and

therefore denies them.

       483.   The allegations in Paragraph 483 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 483 and

therefore denies them.

       484.   The allegations in Paragraph 484 are not directed at Purdue and therefore require

no response from Purdue. To the extent a response is required, Purdue lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 484 and

therefore denies them.



                                              103
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 104 of 116. PageID #: 280803



                            RESPONSE TO PLAINTIFF’S COUNT X

                                     CIVIL CONSPIRACY

       485.    Purdue incorporates by reference all of its responses to each of the allegations

contained in the preceding paragraphs of this Answer as though fully contained here.

       486.    Purdue denies the allegations of Paragraph 486 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 486 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 486 as they relate to other Defendants and therefore

denies those allegations.

       487.    Purdue denies the allegations of Paragraph 487 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 487 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 487 as they relate to other Defendants and therefore

denies those allegations.

       488.    Purdue denies the allegations of Paragraph 488 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 488 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 488 as they relate to other Defendants and therefore

denies those allegations.

       489.    Purdue denies the allegations of Paragraph 489 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 489 as to itself. Purdue lacks knowledge or information sufficient to form a belief




                                                104
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 105 of 116. PageID #: 280804



as to the truth of the allegations of Paragraph 489 as they relate to other Defendants and therefore

denies those allegations.

       490.    Purdue denies the allegations of Paragraph 490 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 490 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 490 as they relate to other Defendants and therefore

denies those allegations.

       491.    Purdue denies the allegations of Paragraph 486 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 486 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 486 as they relate to other Defendants and therefore

denies those allegations.

       492.    Purdue denies the allegations of Paragraph 492 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 492 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 492 as they relate to other Defendants and therefore

denies those allegations.

       493.    Purdue denies the allegations of Paragraph 493 as conclusions of law to which no

response is required. To the extent a response is required, Purdue denies each and every allegation

of Paragraph 493 as to itself. Purdue lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 493 as they relate to other Defendants and therefore

denies those allegations.




                                                105
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 106 of 116. PageID #: 280805



                    RESPONSE TO PLAINTIFF’S PRAYER FOR RELIEF

        Purdue admits that Plaintiff seeks the relief listed in the Prayer for Relief paragraph and all

of its subparts but denies that its conduct caused or contributed to Plaintiff’s alleged injuries and

denies that it is liable to Plaintiff for damages or any other relief sought in the Complaint.

                           AFFIRMATIVE AND OTHER DEFENSES

        By asserting the matters set forth below, Purdue does not allege or admit that it has the

burden of proof and/or the burden of persuasion with respect to any of these matters. Purdue

reserves its rights to seek to amend and supplement these Affirmative Defenses as may be

appropriate or necessary. Purdue asserts as follows:

        FIRST. The Complaint and each claim contained therein fails to state a claim upon which

relief can be granted, fails to state facts sufficient to constitute a cause of action, and fails to plead

a legally cognizable injury.

        SECOND. The claims asserted in the Complaint are barred, in whole or in part, because

federal agencies have exclusive or primary jurisdiction over the matters asserted in the Complaint.

        THIRD. The claims asserted in the Complaint are preempted by federal law, including

(without limitation) the federal Controlled Substances Act and the Food, Drug, and Cosmetic Act

and the Supremacy Clause of the United States Constitution.

        FOURTH. To the extent Plaintiffs assert claims that depend solely on violations of federal

law, including any claims of a “fraud on the FDA” with respect to Purdue’s disclosure of

information related to the safety of its medications at issue, such claims are barred and should be

dismissed. See Buckman v. Plaintiffs’ Legal Comm., 531 U.S. 341 (2001).




                                                  106
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 107 of 116. PageID #: 280806



       FIFTH. Plaintiffs’ claims are barred, in whole or in part, by conflict preemption as set

forth in the United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 131 S. Ct. 2567

(2011) and Mutual Pharm. Co. v. Bartlett, 133 S. Ct. 2466 (2013).

       SIXTH. Plaintiffs’ claims are preempted insofar as they conflict with Congress’s purposes

and objectives in enacting relevant federal legislation and authorizing regulations, including the

Hatch-Waxman Amendments to the FDCA and implementing regulations. See Geier v. Am.

Honda Co., 529 U.S. 861 (2000).

       SEVENTH. Plaintiffs’ claims are barred, in whole or in part, by the learned intermediary

doctrine because adequate warnings were given to learned intermediaries.

       EIGHTH. The claims asserted in the Complaint are barred, in whole or in part, by

Restatement (second) of Torts § 402A, Comments j and k, and Restatement (Third) of Torts:

Products Liability § 6. See Temple v. Wean United, Inc., 364 N.E.2d 267, 271 (1977).

       NINTH. Plaintiffs’ claims are barred, reduced and/or limited pursuant to applicable

statutory and common law regarding limitations of awards, caps on recovery, and setoffs.

       TENTH. If Plaintiffs have sustained any injuries or damages, such were the result of

intervening or superseding events, factors, occurrences, or conditions, which were not reasonably

foreseeable and in no way caused by Purdue and for which Purdue is not liable.

       ELEVENTH. Plaintiffs may not recover from Purdue because the methods, standards, or

techniques of designing, manufacturing, labeling and distributing of the prescription medications

at issue complied with and were in conformity with the generally recognized state of the art at the

time the product was designed, manufactured, labeled, and distributed.

       TWELFTH. Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes

of limitations and of repose.



                                               107
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 108 of 116. PageID #: 280807



       THIRTEENTH. Plaintiffs’ claims are barred, in whole or in part, by doctrines of laches,

waiver, unclean hands, estoppel, and/or ratification.

       FOURTEENTH. To the extent that Plaintiffs’ claims relate to Purdue’s advertising,

public statements, lobbying, or other activities protected by the First Amendment to the

Constitution of the United States or by the Constitution of the State of Ohio or that of any other

state whose laws may apply, such claims are barred.

       FIFTEENTH. Plaintiffs’ claims are barred, in whole or in part, by Plaintiffs’ failure to

mitigate any damages allegedly sustained.

       SIXTEENTH. Plaintiffs’ damages, if any, were the direct result of pre-existing medical

conditions, and/or occurred by operation of nature or as a result of circumstances over which

Purdue had and continue to have no control.

       SEVENTEENTH. Any verdict or judgment that might be recovered by Plaintiffs must be

reduced by those amounts that have already or will in the future, with reasonable certainty,

indemnify Plaintiffs in whole or in part for any past or future claimed economic loss from any

collateral source, such as insurance, social security, workers’ compensation, or employee benefit

program.

       EIGHTEENTH. Plaintiffs’ injuries and damages, if any, are barred in whole or in part

by the actions, omissions, and/or conduct of third parties over whom Purdue had no control or

authority and, thus, any recovery should be reduced or barred by such parties’ proportionate fault.

       NINETEENTH.          Plaintiffs’ claims are barred and/or reduced by contributory or

comparative negligence and contributory or comparative fault.




                                                108
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 109 of 116. PageID #: 280808



       TWENTIETH. Plaintiffs’ claims, injuries, and damages, if any, are barred, in whole or

in part, by the alteration, modification, misuse, illicit use, or abuse of the prescribed medications

by third parties, for which Purdue is not liable.

       TWENTY-FIRST. Plaintiffs’ claims for punitive or exemplary damages or other civil

penalties are barred or reduced by applicable law or statute or, in the alternative, are

unconstitutional insofar as they violate the due process protections afforded by the United States

Constitution, the excessive fines clause of the Eighth Amendment of the United States

Constitution, the Full Faith and Credit Clause of the United States Constitution, and applicable

provisions of the Constitution of this State or that of any other state whose laws may apply. Any

law, statute or other authority purporting to permit the recovery of punitive damages or civil

penalties in this case is unconstitutional, facially and as applied, to the extent that, without

limitation, it: (1) lacks constitutionally sufficient standards to guide and restrain the jury’s

discretion in determining whether to award punitive damages or civil penalties and/or the amount,

if any; (2) is void for vagueness in that it fails to provide adequate advance notice as to what

conduct will result in punitive damages or civil penalties; (3) unconstitutionally may permit

recovery of punitive damages or civil penalties based on harms to third parties, out-of-state

conduct, conduct that complied with applicable law, or conduct that was not directed, or did not

proximately cause harm, to Plaintiffs; (4) unconstitutionally may permit recovery of punitive

damages or civil penalties in an amount that is not both reasonable and proportionate to the amount

of harm, if any, to Plaintiffs and to the amount of compensatory damages, if any; (5)

unconstitutionally may permit jury consideration of net worth or other financial information

relating to Purdue; (6) lacks constitutionally sufficient standards to be applied by the trial court in

post-verdict review of any award of punitive damages or civil penalties; (7) lacks constitutionally



                                                    109
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 110 of 116. PageID #: 280809



sufficient standards for appellate review of any award of punitive damages or civil penalties; (8)

would unconstitutionally impose a penalty, criminal in nature, without according to Purdue the

same procedural protections that are accorded to criminal defendants under the constitutions of the

United States, this State, and any other state whose laws may apply; and (9) otherwise fails to

satisfy Supreme Court precedent, including, without limitation, Pacific Mut. Life Ins. Co. v. Haslip,

499 U.S. 1 (1991); TXO Production Corp. v. Alliance Resources, Inc., 509 U.S. 443 (1993); BMW

of N. Am. v. Gore, 517 U.S. 559 (1996); State Farm Ins. Co. v. Campbell, 538 U.S. 408 (2003);

and Philip Morris USA v. Williams, 549 U.S. 346 (2007).

       TWENTY-SECOND. Plaintiffs’ claims or damages are invalid because the users of the

medications at issue used them after learning of their alleged risks. Any recovery against Purdue

is barred or limited under the principles of assumption of the risk and informed consent.

       TWENTY-THIRD. Purdue’s liability, if any, will not result from its conduct but is solely

the result of an obligation imposed by law, and thus Purdue is entitled to complete indemnity,

express or implied, by other parties.

       TWENTY-FOURTH. Should Purdue be held liable to Plaintiffs, which liability is

specifically denied, Purdue would be entitled to a set-off for all sums of money received or

available from or on behalf of any tortfeasor(s) for the same injuries alleged in Plaintiffs’

Complaint.

       TWENTY-FIFTH. Plaintiffs’ claims are barred by the sophisticated user doctrine.

Because of their training and experience, doctors who prescribe opioids know or reasonably should

know of the potential risks of opioids, and Defendants had no duty to warn and cannot be held

liable for failing to warn of risks and complications of which members of the relevant medical

community should have known.



                                                110
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 111 of 116. PageID #: 280810



       TWENTY-SIXTH. Purdue is entitled to, and claims the benefit of, all defenses and

presumptions set forth in or arising from any rule of law or statute of this State or any other state

whose substantive law might control the action.

       TWENTY-SEVENTH. Plaintiffs’ claims may be subject to dismissal due to lack of

personal jurisdiction under the Due Process Clause and any potentially applicable state law.

       TWENTY-EIGHTH. Plaintiffs’ claims are barred, in whole or in part, by the deference

that common law gives to discretionary actions by the FDA under the FDCA.

       TWENTY-NINTH. The conduct of Purdue conformed the FDCA and the requirements

of the FDA. Moreover, the activities of Purdue alleged in the Complaint conformed to all state

and federal statutes, regulations, and industry standards based upon the state of knowledge existing

at the relevant time(s) alleged in the Complaint

       THIRTIETH. Purdue’s rights under the Due Process Clause of the U.S. Constitution and

applicable state Constitution or statute are violated by any financial or other arrangement that

might distort a government attorney’s duty to pursue justice rather than his or her personal

interests, financial or otherwise, in the context of a civil enforcement proceeding, including by

Plaintiffs’ use of a contingency fee contract with private counsel.

       THIRTY-FIRST. Plaintiffs have failed to join one or more necessary and indispensable

parties, including without limitation health care providers, prescribers, patients, and other third

parties whom Plaintiffs allege engaged in the unauthorized or illicit prescription, dispensing,

diversion, or use of prescription opioid products.

       THIRTY-SECOND. Plaintiffs’ claims against Purdue are barred or limited by the

economic loss rule.




                                                111
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 112 of 116. PageID #: 280811



       THIRTY-THIRD. Plaintiffs’ claims against Purdue are barred by the doctrines of res

judicata and collateral estoppel.

       THIRTY-FOURTH. Plaintiffs’ claims are barred or limited by the terms and effect of

any applicable Consent Judgment, including by operation of the doctrines of res judicata and

collateral estoppel, failure to fulfill conditions precedent, failure to provide requisite notice,

payment, accord and satisfaction, and compromise and settlement.

       THIRTY-FIFTH. Plaintiffs’ claims are barred or limited for lack of standing.

       THIRTY-SIXTH. Plaintiffs have failed to comply with the requirement that they identify

each patient in whose claim(s) it has a subrogation interest.

       THIRTY-SEVENTH. Plaintiffs’ claims and damages are barred or limited, in whole or

in part, by common law, statutory, and state constitutional constraints on the exercise of police

powers by a municipality.

       THIRTY-EIGHTH. Plaintiffs’ claims are barred or limited by the separation of powers

doctrine.

       THIRTY-NINTH. The claims asserted against Purdue and other Defendants do not arise

out of the same transaction, occurrence, or series of transactions or occurrences as required by Fed.

R. Civ. P. 20 for joinder of parties. Plaintiffs fail to connect any of the alleged marketing activities

of Purdue to those of other Defendants. Accordingly, the Court should sever or dismiss Plaintiffs’

claims against Purdue pursuant to Fed. R. Civ. P. 20 and 21.

       FORTIETH.         To the extent that Plaintiffs seek punitive, exemplary, or aggravated

damages, any such damages are barred because the product at issue and its labeling were subject

to and received pre-market approval by the FDA under 21 U.S.C. § 301.




                                                 112
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 113 of 116. PageID #: 280812



        FORTY-FIRST. Plaintiffs’ claims are barred, in whole or in part, by the Commerce

Clause of the United States Constitution.

        FORTY-SECOND.           Plaintiffs’ common law and public nuisance claims have been

abrogated by the Ohio Products Liability Act.

        FORTY-THIRD. Plaintiffs’ claims fail because the alleged injuries asserted by Plaintiffs

were caused by third parties and are too speculative and remote from the alleged wrongful conduct

to be a basis for liability as a matter of due process.

        FORTY-FOURTH. Plaintiffs’ claims are barred because they violate procedural and

substantive due process rights under the Fourteenth Amendment to the United States Constitution

and Article I, § § 1, 2, 16, and 19 of the Constitution of Ohio, and the right to be free from

retroactive or ex post facto laws as guaranteed by Article I, § 10 of the United States Constitution

and Article II, § 28 of the Constitution of Ohio.

        FORTY-FIFTH. Plaintiffs’ misrepresentation claims fail because Purdue cannot be liable

for opinion statements.

        FORTY-SIXTH. To the extent Plaintiffs seek to impose liability on Purdue for broad,

general statements regarding the value or quality of Purdue’s products that were made to and

reasonably understood by providers as opinion, such statements cannot constitute false

representations as a matter of law.

        FORTY-SEVENTH. To the extent Plaintiffs attempt to seek equitable relief, Plaintiffs

are not entitled to such relief because Plaintiffs have an adequate remedy at law and cannot

otherwise satisfy the elements for equitable relief.

        FORTY-EIGHTH. Declaratory judgment, injunction, or attorney’s fees for these alleged

claims are unavailable as a matter of law.



                                                  113
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 114 of 116. PageID #: 280813



                                    DEFENSES RESERVED

       Purdue hereby gives notice that it intends to rely upon any other defenses that may become

available or apparent during the discovery proceedings in this matter, and hereby reserves its right

to amend its Answer and to assert any such defenses.

                            DEMAND FOR BIFURCATED TRIAL

       If Plaintiff is permitted to proceed to trial upon any claims for punitive or exemplary

damages, such claims, if any, must be bifurcated from the remaining issues.

                                 DEMAND FOR JURY TRIAL

       Purdue hereby demands a trial by jury of all issues so triable.




                                                114
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 115 of 116. PageID #: 280814



        WHEREFORE, Purdue demands judgment dismissing Plaintiff’s Complaint in its entirety,

together with costs and disbursements. Purdue further demands such other relief, both general and

specific, at law or in equity, to which it is justly entitled.



Dated: July 26, 2019                     Respectfully submitted,

                                                 /s/ Mark S. Cheffo

                                                 Mark S. Cheffo
                                                 Sheila L. Birnbaum
                                                 Hayden A. Coleman

                                                 DECHERT LLP
                                                 Three Bryant Park
                                                 1095 Avenue of the Americas
                                                 New York, NY 10036
                                                 Telephone: (212) 698-3500
                                                 Mark.Cheffo@dechert.com
                                                 Sheila.Birnbaum@dechert.com
                                                 Hayden.Coleman@dechert.com

                                                 Counsel for Defendants Purdue Pharma L.P.,
                                                 Purdue Pharma Inc., and The Purdue Frederick
                                                 Company




                                                   115
Case: 1:17-md-02804-DAP Doc #: 2018 Filed: 07/26/19 116 of 116. PageID #: 280815



                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 26, 2019, a copy of the foregoing document was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.


                                                /s/ Mark S. Cheffo
                                                Mark S. Cheffo




                                                  116
